AO 440 (Rev. 12/09) Summons in a Civil Action

UNITED STATES DISTRICT CoURT

for the

Central District of California

MALAK GHAN NAM,

 

Plaintijjf

V.

F|RST CONTACT, LLC d/b/a |QOR AND
|ENERG|ZER, |NC.,

Civil Action No, 2:18-CV-08786-PA-]PRX

 

\./\/\/\./`/\/\/

Dej?zna'anl

SUMMONS IN A CIVIL ACTION

TO: (Defendant ’s name and address) |ENERGIZER, |NC.
11009 MetriC BOulevard, Bui|dlng J, Suite 150
Austin, Texas 75252

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) _ or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(Z) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Amy L. Bennecoff Ginsburg, Esquire

KIMMEL & S|LVERMAN, P.C.
30 East But|er Pike

Amb|er, PA 19002
(215)540-8888

lf you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 10/16/18 \`/dAWA/ %

Signature of Cgrk or Deputy Clerk

 

 

 

AO 440 (Re\'. 12/09) Summons in a Civil Action (Page 2)

Civil Action No.

PROOF OF SERVICE
( T his section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

ThiS SummOnS fOI‘ (name of individual and title, if any) |ENERG|ZER’ |NC_

 

was received by me on fdate) 12_27_18

Cl l personally served the summons on the individual at (place)

 

 

on fdate) ; or

ij I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (dare) , and mailed a copy to the individual’s last known address; or

Kl I served the summons on (name ofindividual) M|CHAEL GR|MME_ |T MANAGER , who is
designated by law to accept service of process on behalf of (name ofarganizazion) |ENERG|ZER |NC_
11009 METR\c BLvD, BLD J, sTE 150, AusTlN,Tx 75252 On /d"’e) 12-27-18 § °r

D I returned the summons unexecuted because ; or

 

g th€r (Specij:v):

My fees are $ for travel and $ for services, for a total of $ 0_00

l declare under penalty of perjury that this information is true.

Date: 12~27-18

 

Server ’s signature

NATHAN DOWD, TXCPS PSC-5323, EXP 6-30-20

Printea’ name and title

 

7500 BROOKHOLLOW DR, AUST|N, TX 78752

Server ’s address

Additional information regarding attempted service, etc:

 

